      Case 1:19-cv-10720-LGS-BCM Document 154 Filed 04/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


  DAVIDSON HENAO, MIGUEL MERO,
  OMOBOWALE AVOSEH, RASHEEM
  MARTIN, and SHAWN WILLIAMS, for                   Case No. 1:19-cv-10720-LGS-BM
  themselves and all others similarly
  situated,
                                                     XXXXXXXXXXX ORDER SETTING
                                                    [PROPOSED]
                            Plaintiffs,             JURISDICTIONAL DISCOVERY
                  v.                                SCHEDULE

  PARTS AUTHORITY, LLC, PARTS
  AUTHORITY, INC., YARON
  ROSENTHAL, NORTHEAST
  LOGISTICS, INC. d/b/a “Diligent
  Delivery Systems,” ARIZONA
  LOGISTICS, INC. d/b/a “Diligent
  Delivery Systems,” BBB LOGISTICS,
  INC. d/b/a “Diligent Delivery Systems,”
  MICHIGAN LOGISTICS, INC. d/b/a
  “Diligent Delivery Systems,” LARRY
  BROWNE, DOES 1-20 d/b/a “Diligent
  Delivery Systems,” and DOES 21-40,

                        Defendants.


        Pursuant to the Court’s April 6, 2021 Order granting Plaintiffs’ request for limited

jurisdictional discovery and the Parties’ agreement to the below schedule, it is hereby:

        ORDERED, that by April 13, 2021 Plaintiffs shall serve Defendants BBB Logistics, Inc.,

Arizona Logistics, Inc., and Larry Browne with discovery requests concerning limited

jurisdictional discovery; and it is further

        ORDERED, that by May 4, 2021 Defendants shall serve written responses to Plaintiffs’

discovery requests and produce all responsive documents that are not being withheld due to

privilege or objection; and it is further
      Case 1:19-cv-10720-LGS-BCM Document 154 Filed 04/13/21 Page 2 of 2




       ORDERED, that by April 13, 2021 Plaintiffs may serve Defendants a Notice or Amended

Notice of Deposition 1 pursuant to Fed. R. Civ. P. 30(b)(6) concerning limited jurisdictional

discovery and it is further

       ORDERED, that the Parties shall confer about depositions by April 16, 2021 and, if the

Parties are unable to reach agreement on any issues, Defendants shall move for a protective order

by April 22, 2021; and it is further

       ORDERED, that such depositions shall be completed by May 14, 2021.



Dated: April 13, 2021
       New York, NY
                                                    United States District Judge




1
 Defendants do not consent to an “Amended” Deposition Notice because no prior notice was
addressed to Defendants BBB Logistics, Inc. or Arizona Logistics, Inc.
